Citation Nr: 1201080	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-24 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a low back disability, currently rated 20 percent disabling. 

2.  Entitlement to an increased rating for a right knee disability, currently rated 10 percent disabling. 

3.  Entitlement to an increased rating for a left knee disability, currently rated 10 percent disabling. 

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability by reason of service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to August 1993. 

This matter comes before the Board of Veterans' Appeals  (Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to an increased rating for a right knee disability, a left knee disability, and a low back disability.  A March 2011 rating decision assigned an increased 20 percent rating for the Veteran's low back disability.  However, as that award did not represent a total grant of the benefits sought on appeal, the Veteran's claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

In June 2009, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  In January 2010, the Board remanded the Veteran's claims for additional development.  Subsequent to the Board's January 2010 remand, the Veteran has submitted additional evidence for which his service representative has waived RO consideration.  Nevertheless, in view of the action taken below, initial consideration of that evidence by the RO should be undertaken. 

During his June 2009 videoconference hearing, the Veteran indicated that due to his service-connected back and knee disabilities, and medication taken for those disabilities, he lost his job and is unable to work.  Thereafter, in June 2011, the Veteran filed a formal application for a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when the TDIU claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to TDIU while challenging the ratings assigned for his back and bilateral knee disabilities.  Therefore, a TDIU claim is part of the claims for increased rating for those service-connected disabilities and the Board has jurisdiction over all those issues.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

The record shows that the Veteran was most recently afforded a VA examination to evaluate the severity of his low back disability in February 2010.  At that time, he complained of pain in his back rated as a 2 or 3 most of the time.  However, he reported that it got up to a 10 with prolonged sitting, walking, or standing.  He denied bowel and bladder problems, and the examiner noted that February 2005 electromyography testing of the lower extremities was unremarkable.  For his pain, the Veteran reported taking hydrocodone and a muscle relaxer.  He also used a cane to ambulate.  He reported that he gave up driving a truck a couple of years prior because of back and knee discomfort.  The Veteran reported that he was worse when he was on his feet, climbed stairs, tried to squat or bend, or lifted with his low back.  He was better at recumbency and when off his feet.  

On clinical evaluation, it was noted that the Veteran walked with a normal gait and was able to get in and out of a chair without difficulty.  Range of motion testing revealed forward flexion to 35 degrees three times with pain throughout the range of motion; extension to 15 degrees, with pain; side bending to 15 degrees on the left and 5 degrees to the right, with pain; and lateral rotation to 20 degrees, bilaterally.  Each range of motion was tested three times.  There was no tenderness, but back spasms were objectively noted.  X-rays of the lumbar spine revealed straightening of the lordosis with some degenerative change at L4-5 and L5-S1.  

Based on the results of the examination, the examiner diagnosed chronic lumbar sprain with a history of right-sided subjective burning numbness without objective findings of hypesthesia, signs of sciatic stretch or irritation, or positive findings in that direction.  The examiner noted that the Veteran complained of pain, weakness, stiffness, fatigability, and loss of endurance regarding his back.  However, while back spasms were noted, the Veteran did not have weakness, tenderness, postural abnormalities, fixed deformity, or neurological abnormalities from an objective standpoint.  Additionally, although the Veteran used a cane and braces, the examiner noted that the Veteran was able to walk completely normal without them.

The record thereafter shows that the Veteran continued to receive treatment for his low back disability.  Specifically, in a May 2010 statement, the Veteran reported that he was now getting injections in his spine.  Additionally, in an August 2011 statement, the Veteran reported that during recent VA treatment for his back, he was told to come back the next month for more injections and that they were going to detach some nerves in his back.  The Board finds that while the Veteran's February 2010 VA examination is not overly stale, the subsequent evidence tends to show that his service-connected low back symptoms may have worsened since that examination.  Thus, the Board concludes that an additional examination is necessary to assess the current severity of the Veteran's service-connected low back disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  That additional examination should include a review of the Veteran's entire claims folder, including any additional records associated with the claims file pertaining to injections or surgical procedures for the Veteran's low back disability.  38 C.F.R. § 4.1 (2011) (to ensure a thorough examination and evaluation, the Veteran's complaints must be viewed in relation to their history). 

Moreover, the February 2010 examiner did not offer an opinion as to the presence of flare-ups or the degree of additional functional limitation during flare-ups.  Although the Veteran did not explicitly state that he experienced flare-ups of his low back disability, the Board observes that the Veteran described situations in which his back pain becomes more severe, including after prolonged sitting, walking, or standing.  Accordingly, the Board finds that the February 2010 VA examiner's findings are incomplete for rating purposes and that, on remand, the Veteran should be afforded a new examination that specifically addresses flare-ups and the degree of additional functional loss that he experiences during painful flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board finds that an additional VA examination is also warranted with respect to the Veteran's claims for increased ratings for his service-connected knee disabilities.  The records shows that the Veteran was last afforded a VA joints examination in February 2010.  At that time, the Veteran reported bilateral knee pain that was worse on the left and was always located behind the knee.  He experienced discomfort when walking long distances and indicated that he had fallen a couple of times during the prior year when his left knee gave out.  He also reported that his knees were worse with squatting, kneeling and climbing.  At rest, he rates his pain as a zero, but indicated that it could be up to a 10 with activity.  He reported that he wore braces on both knees.  For his pain, the Veteran reported taking hydrocodone and a muscle relaxer.  He also reported that he gave up driving a truck a couple of years prior because of back and knee discomfort.  The examiner noted that an MRI of the left knee in April 2008 was negative.

On clinical evaluation, there was no visible atrophy, deformity, or unusual findings of the knees or otherwise in the lower extremities.  Deep tendon reflexes, motor, and sensory testing were all normal.  Range of motion was 0 to 135 degrees, bilaterally.  There was no tenderness, heat, or McMurray's sign.  Stability was normal and there was minimal patellofemoral crepitation present.  X-rays of the knees were normal.  

Based on the results of the examination, the examiner diagnosed bilateral patellofemoral pain syndrome.  The examiner noted that the Veteran complained of pain, weakness, stiffness, fatigability, and loss of endurance regarding his knees.  However, he did not describe any pain on range of motion testing in his knees.  Additionally, although the Veteran used a cane and braces, the examiner noted that the Veteran was able to walk completely normal without them.

Here, the Board finds that while the Veteran's February 2010 VA examination is not overly stale, it is not complete for rating purposes, as the examiner did not offer an opinion as to the presence of flare-ups or the degree of additional functional limitation during flare-ups.  Although the Veteran did not explicitly state that he experienced flare-ups of his bilateral knee disability, the Board observes that the Veteran indicated that his pain could rate as high as a 10 with activity.  Accordingly, the Board finds that the February 2010 VA examiner's findings are incomplete for rating purposes and that a new examination is needed to address the current severity of the Veteran's bilateral knee disabilities.  That new examination should expressly consider the Veteran's knee disabilities in the context of their history and, thus, include a review of all pertinent evidence in his claims folder.  38 C.F.R. § 4.1 (2011).  That examination should also specifically address flare-ups and include an opinion on whether pain could significantly limit functional ability during flare-ups and, if feasible, additional range of motion loss due to pain during flare-ups in terms of degrees.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such an opinion is necessary to ensure the adequacy of the examination.  38 U.S.C.A. § 5103A(a)(1) (West 2002); Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide a medical examination, it must provide an adequate one).  

Next, turning to the Veteran's TDIU claim, the Board notes that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2011). 

The issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2011).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2011).

The Board does not have the authority to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88   (1995).  Similarly, the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because VA's governing regulations require that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, the Veteran is service connected for a low back disability, rated 20 percent disabling; a left knee disability, rated 10 percent disabling; and, a right knee disability, rated 10 percent disabling.  His combined disability rating is 40 percent.  As the Veteran has not been found to have a single disability rating of 60 percent, or a combined total rating of 70 percent, he does not yet meet the schedular percentage criteria for consideration for a TDIU.  38 C.F.R. § 4.16(a) (2011).  Nevertheless, the Board must still consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

However, the Board notes that the Veteran's TDIU claim is inextricably intertwined with his pending claims for entitlement to higher ratings for his low back, right knee, and left knee disabilities.  The granting of increased ratings for those disabilities would potentially affect the issue of whether the Veteran is entitled to a TDIU.  Accordingly, consideration of the Veteran's TDIU claim must be deferred pending the resolution of those pending increased rating claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Finally, it appears that VA medical records may be outstanding.  The Veteran has reported receiving treatment for his service-connected disabilities as recently as August 2011.  Specifically, the Veteran has reported receiving injections in his spine and has indicated that he was going to undergo a procedure to detach nerves in his spine.  However, the record shows that the most recent VA medical records associated with the claims folder are dated in July 2008.  Additionally, regarding the Veteran's claim for TDIU, the Veteran has reported undergoing VA vocational rehabilitation counseling during which he was told he could not hold a job.  However, no vocational rehabilitation records have been associated with the claims folder.  Because the Veteran may have received vocational rehabilitation and additional VA medical treatment pertinent to his service-connected disabilities, and since those claims are being remanded for development on other grounds, the Board finds that all additional VA medical records dated after July 2008 should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all medical records from the Central Arkansas Veterans Healthcare System dated from July 2008 and all VA vocational rehabilitation records.

2.  After the above development has been completed, schedule the Veteran for VA orthopedic examination to determine the current nature and severity of his service-connected low back, right knee, and left knee disabilities.  The examiner should review the claims folder and that review should be indicated in the examination report.  All necessary tests and studies, including range of motion studies and X-rays, should be conducted.  Specifically, the examiner should provide the following information: 

(a)  Set forth all current complaints, findings, and diagnoses pertaining to the Veteran's low back, right knee, and left knee.

(b)  Provide range of motion and repetitive range of motion findings of the low back, right knee, and left knee in degrees, and state whether or not X-ray evidence of arthritis is shown.  

(c)  Describe any weakened movement, painful motion, excess motion, fatigability, or incoordination attributable to the Veteran's service-connected low back disability, right knee disability, and left knee disability.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The determinations should be expressed in terms of degrees of additional range of motion loss. 

(d)  State whether the Veteran's low back disability, right knee disability, and left knee disability, are manifested by any painful flare-ups, and, if so, the frequency and duration of such flare-ups. 

(e)  Specify whether any flare-ups with respect to the low back, right knee, and left knee, are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss.

(f)  Regarding the low back disability, state the length of time during the past 12 months that the Veteran has had incapacitating episodes due to his low back disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician. 

(g)  State whether the Veteran's service-connected low back disability is manifested by any neurological impairment, and if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis:  complete (manifested by symptoms including foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or, very rarely, lost) and incomplete.  For incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any low back disability neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct any necessary sensory, reflex, and motor testing, to include EMG or nerve conduction velocity studies, if necessary.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained. 

(h)  Regarding the right knee and left knee, state whether any recurrent lateral instability or subluxation is shown, and if so, the severity. 

(i)  Discuss whether the Veteran's service-connected low back disability, right knee disability, and left knee disability, are productive of any additional functional impairment. 

(j)  State what impact, if any, the Veteran's low back disability, right knee disability, and left knee disability have on his occupational functioning and daily living. 

3.  Then, readjudicate the Veteran's increased rating claims.  After readjudicating the disability ratings for the Veteran's low back, right knee, and left knee disabilities, readjudicate his TDIU claim.  In so doing, expressly consider all pertinent evidence of record, including any vocational rehabilitation records associated with the claims folder in conjunction with this remand.  Also consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating under the provisions of 38 C.F.R. § 4.16(b).  If any aspect of the decision is adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


